MEMORANDUM***
Montgomery’s equitable tolling claim fails under Miranda v. Castro,1 (attorney’s *898affirmative misstatement of the limitations period not grounds for equitable tolling); Frye v. Hickman,2 (“miscalculation of the limitations period by [petitioner’s] counsel and his negligence in general do not constitute extraordinary circumstances”); and Majoy v. Roe,3 (“[petitioner’s] attempt to place blame on his previous attorney and to assign his reliance on that attorney [sic] having made timely filing ‘impossible’ falls short of the circumstances [required to obtain equitable tolling]”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 292 F.3d 1063, 1066-68 (9th Cir.2002).


. 273 F.3d 1144, 1146 (9th Cir.2001).


. 296 F.3d 770, 776 n. 3 (9th Cir.2002).